 

                                                
 
 
 
 
 
Exhibit 10.70
HEXION SPECIALTY CHEMICALS, INC.
ADDITIONAL OF TERMS OF EMPLOYMENT
FOR DALE PLANTE
 
 
 
 
 
 
Supplement to August 2008 Promotional Employment Offer
 
 
 
 
 
 
Immigration to U.S.:
The Company will pursue the application of a “green card” on your behalf
effective immediately. However, the Company cannot guarantee the timing or
issuance of a green card.
 
 
 
 
 
 
Termination of Employment:
Should your employment be terminated through no fault of your own, you will be
eligible to receive 18 (eighteen) months of severance consistent with the
Company's U.S. relocation policy.
 
Should your employment be terminated through no fault of your own prior to
August 2013, the Company will pay for the cost of relocating you and your family
back to Canada from the U.S. per the Company's U.S. relocation policy.
 
 
 
 
 
 
Family Travel Allowance*:
The Company will provide you with a lump sum payment of $7,000 per calendar year
through December 2013 for your immediate family members to travel between Canada
and the United States. In addition, the Company will reimburse the cost of
travel for you and your wife for bereavement leave related to immediate family
members.
 
 
 
 
 
 
Temporary Housing:
The Company will cover the cost of temporary U.S. housing for up to 90 (ninety)
days.
 
 
 
 
 
 
Disturbance Allowance* as
Off-set to relinquishing
Company Car:
The Company will provide you a one time Disturbance Allowance of $20,000 USD.
This allowance is for you to use as you need as part of your move from The
Netherlands to the United States. You have already received $15,000 of this
payment and will receive the remaining $5,000 no later than July 31, 2009.
 
 
 
 
 
 
Vacation:
Your vacation entitlement of 5 weeks will now be accrued annually on a calendar
year basis. Any of the vacation carried over from 2008 can be taken through
December 31, 2010.
 
 
 
 
 
 
Taxes:
Hexion agrees to cover the cost of tax preparation for 2009. In addition, we
agree to jointly review your needs in 2010.
 
 
 
 
 
 
2009 Incentive Plan:
You have now been increased to participate in the 2009 Incentive Plan year at
70% of your $300,000 base salary effective Jan 1, 2009.
 
 
 
 
 
 
2008 Discretionary
Incentive Award:
Additionally, you were approved to receive $24,824 as a Discretionary Incentive
award to recognize your 2008 performance. This amount combined with your earned
Incentive totaled a payment of $60,000 to you.
 
 
 
 
 
 
2009 Long Term Incentive:
You were approved by the Board to be eligible to receive up to 200% of your base
salary in the 2009 Cash Based LTI plan.
 
 
 
 
 
 
Grandfathered Retirement
Savings Plan - Company Match:
The Company will provide you a retroactive grandfathered 2% Company Match
contribution (including gains/losses) to the new Deferred Compensation Plan from
January 1, 2009 - April 1, 2009 (Company Match was frozen from April 1, 2009 -
May1, 2010) and from May1, 2010 through the inception of the Plan. The Company
will thereafter continue to grandfather this 2% Company Match with quarterly
contributions to the deferred Compensation Plan.
 
 
 
 
 
 
 
 
 
 
 
 
*The aforementioned allowances shall be made in accordance with standard Hexion
payroll procedures in the year in which the allowance is earned, and no later
than March 15 of the year following the year in which the allowance is earned.
This is in accordance with Internal Revenue Code Section 409A.

 
 

 